SECOND APPLICATION FOR REHEARING
Decided Dec 21, 1932
BY THE COURT
We consider a, second application of rq*29hearing. The case cited does not in our judgment require any. change in our former opinion.
The motion to certify our opinion as being in conflict with the decision of the Court of Appeals of the 7th District in the case of National Union Fire Ins. Co. v Pierce et, 12 Abs, p. 513, must be overruled.
A careful reading of the opinions is convincing that the questions before the courts were entirely different.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.